Citation Nr: 9902151	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  95-11 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
compensation purposes for loss of teeth due to dental trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel
INTRODUCTION

The veteran had active service from January 1966 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1994 and November 1995 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  

Historically, a dental rating decision was made in June 1968 
which established service connection, for dental outpatient 
treatment purposes only, for extraction of teeth one through 
thirty-two.


REMAND

In an unappealed decision in November 1991, the RO denied 
entitlement to service connection for PTSD.  The record does 
not reflect whether the RO has considered the finality of 
that prior determination under 38 U.S.C.A. § 7105, nor 
determined whether new and material evidence has been 
received to reopen the claim.  The applicable law and 
regulations for such determination have not been provided the 
appellant nor his representative.

Additionally, the November 1995 RO decision referenced a 
prior, October 1989, RO adjudication of the veterans 
entitlement to service connection for compensation purposes 
for disability due to dental trauma.  The record does not 
contain a copy of such rating determination, nor whether the 
RO has considered its finality for purposes of considering 
the current issue on appeal, as well as the applicable law 
governing reopening a final previously denied service 
connection claim for compensation purposes.  

In April 1998 the veteran submitted a change of address that 
reflects that his apartment was number 315.  In response to 
his earlier, February 1996, request for a hearing on the 
dental issue before a member of the Board at the RO, a 
September 1998 letter was directed to the veteran at 
apartment 215 notifying him of the time for his hearing.  The 
veteran did not appear for the hearing, and the record does 
not establish a basis for the Board to find that he was 
provided notice of the hearing at his most recent address of 
record, as required by 38 C.F.R. § 19.76 (1998).  
Additionally, the letter notifying the veteran that his 
appeal was being certified to the Board, dated in 
October 1998, was also directed to apartment 215, rather than 
apartment 315.  Such misdirected notice does not comply with 
that required by 38 C.F.R. § 19.36 (1998).

In light of the above, the case is REMANDED to the RO for the 
following:  

1. The RO should associate a copy of its 
October 1989 dental rating 
determination, referenced in its 
November 1995 decision, with the 
claims folder.

2. The RO should document its 
consideration of whether new and 
material evidence has been received to 
reopen claims for service connection 
for PTSD and a dental disability, and 
provide the veteran and his 
representative with a supplemental 
statement of the case which contains 
all applicable law and regulations 
necessary for such determinations.  An 
appropriate opportunity for response 
should be provided.

3. The RO should schedule the veteran for 
a hearing before the Board at the RO 
and provide notification to his most 
recent correct address of record.  

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
